— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 24, 1974, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction and sentence for grand larceny in the third degree and dismissing the count therefor in the indictment. As so modified, judgment affirmed. The cáse is remitted to the Supreme Court, Kings County, for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). Grand larceny in the third degree is defined as the taking of property, regardless of its nature and value, from the person of another (Penal Law, § 155.30, subd 5). The third count of this indictment charges grand larceny in the third degree in that defendant took money from the person of the complainant. Under the circumstances of this case, that charge is a lesser included offense of robbery in the second degree (People v Grier, 37 NY2d 847). Martuscello, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.